COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of L.D.A. and D.D.A. v. Department of Family and
                           Protective Services

Appellate case number:     01-14-00782-CV

Trial court case number: 2000-25529

Trial court:               312th District Court of Harris County
        This is an accelerated appeal from a judgment in a suit in which the termination of the
parent-child relationship is at issue (“parental termination case”). The notice of appeal was filed
September 22, 2014. The reporter’s record was due within 10 days after the notice of appeal
was filed. See TEX. R. APP. P. 35.1(b); 28.4(a)(1). On the date the record was due, the official
court reporter filed an Information Sheet requesting an extension of time to file the reporter’s
record. She requested an extension until November 3, 2014.

        Appeals in parental termination cases and child protection cases are to be brought to final
disposition within 180 days of the date the notice of appeal is filed. See TEX. R. JUD. ADMIN.
6.2(a). The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See TEX. R. APP. P. 35.3(c). The trial court must direct the court reporter to
immediately commence the preparation of the reporter’s record and must arrange for a substitute
reporter, if necessary. See TEX. R. APP. P. 28.4(b)(1). The appellate court may extend the
deadline to file the record if requested, but the extension may not exceed ten days. See Tex. R.
App. P. 35.3(c).

         Accordingly, the request for an extension of time is GRANTED, in part, and DENIED,
in part. Barbara K. Nagji, the official court reporter, is ORDERED to file the record in this
appeal on or before October 13, 2014 or to make arrangements for a substitute court reporter to
file the record in this appeal on or before that date.


Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually       Acting for the Court


Date: October 3, 2014